     Case: 5:16-cr-00062-DCR
           6:18-cv-00277-KKC Doc
                             Doc #:
                                 #: 148
                                    18-4 Filed:
                                          Filed:09/13/18
                                                 11/29/18 Page:
                                                           Page:11ofof22- -Page
                                                                            PageID#:
                                                                                 ID#:1203
                                                                                      197
PROB 12C
(5120 15)


                                                                                              Eastern District of Kentucky
                                                                                                     FILED
                              UNITED STATES DISTRICT COURT
                                                                                                    SEP 13 2018
                                                           for
                                                                                                      AT LEXINGTON
                                                                                                    ROBERT R. CARR
                                  EASTERN DISTRICT OF KENTUCKY                                  CLERK U.S. DISTRICT COURT


               Petition for Warrant or Summons for Offender Under Supervision

    Name of Offender:      Deric Lostutter                                 Case Number:      5: I 6-CR-62-DCR-0l

    Name of Judicial Officer:      Honorable Danny C. Reeves, U.S. District Judge

    Date of Original Sentence:     March 8, 20 17

    Original Offense:      18 U.S.C. § 371: Conspiracy to Commit Offense or to Defraud the United States &
                           18 U.S.C . § I00l(a)(2): False Statement to FBI Agents

    Original Sentence:     24 month s impri sonment, to be followed by three years supervised release

    Type of Supervision:     Supervised Release                  Date Supervision Commenced:        September I I, 2018

 Assistant U.S. Attorney:        Neeraj K. Gupta             Defense Attorneys:     Tor Eke land , Frederic B. Jennings
                                                                                    & Mark Jaffe



                                             PETITIONING THE COURT

D To issue a warrant
C8J To issue a summons


The probation officer believes that the offender has vio lated the fo ll owing condition(s) of supervision:

Violation No. Nature of Noncompliance
       l       Possess ion of Devices With Access to an Internet Service Provider

U.S. Probation Officer Recommendation:

C8J The term of supervision shou ld be

      C8J revoked.
      •     extended for _ _ years, for a total term of _ _ years.

•     The conditions of supervision shou ld be modified as fo ll ows:
    Case: 5:16-cr-00062-DCR
          6:18-cv-00277-KKC Doc
                            Doc #:
                                #: 148
                                   18-4 Filed:
                                         Filed:09/13/18
                                                11/29/18 Page:
                                                          Page:22ofof22- -Page
                                                                           PageID#:
                                                                                ID#:1204
                                                                                     198
 September 13, 2018
 Page 2

 RE: LOSTUTTER, Deric
     0kt. # 5: 16-C R-62-D CR-0l
     PROB 12 C

                                   I declare under penalty of perjury that the forego ing is true and correct.

                                                                            Exec uted on September 13, 2018


                                                                       ~~
                                                                           Nick Jones
                                                                           U.S. Probation Officer




THE COURT ORDERS:

•    No action.

 D The issuance of a warrant (Matter Sealed Pending Arrest) . .

}l'l The issuance of a summons.          //4c/4d; /z /_ /4,k _xc/4' d',5,. ~ Jwcj<
D Refer to presiding Magi strate Judge for hearing and preparation                   ~
  of a Report and Recomm endation.

,foCForward a copy of violation report to U.S. Attorney 's Office.

D Other
